127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.illie K. JACKSON, Plaintiff-Appellant,v.CITY of Fairbanks, Wagner, Patrol Officer, Defendants-Appellees.
No. 96-35805.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Filed Oct. 27, 1997.

Appeal from the United States District Court for the District of Alaska James K. Singleton, District Judge, Presiding
Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Willie K. Jackson, an Alaska state prisoner, appeals pro se the district court's (1) dismissal as frivolous his 42 U.S.C. § 1983 action alleging wrongful arrest, (2) denial of his motion for relief from judgment, and (3) denial of his motion for reconsideration.  We dismiss the appeal for lack of jurisdiction because the notice of appeal was untimely.  See Fed.  R.App. P. 4.


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3